Name: Commission Implementing Regulation (EU) NoÃ 287/2012 of 30Ã March 2012 amending Implementing Regulation (EU) NoÃ 540/2011 as regards the conditions of approval of the active substance triflusulfuron Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  marketing;  means of agricultural production
 Date Published: nan

 31.3.2012 EN Official Journal of the European Union L 95/7 COMMISSION IMPLEMENTING REGULATION (EU) No 287/2012 of 30 March 2012 amending Implementing Regulation (EU) No 540/2011 as regards the conditions of approval of the active substance triflusulfuron (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market and repealing Council Directives 79/117/EEC and 91/414/EEC (1), and in particular Article 13(2)(c) thereof, Whereas: (1) By Commission Directive 2009/77/EC (2) triflusulfuron was included as active substance in Annex I to Council Directive 91/414/EEC (3) for uses as a herbicide in application on sugar and fodder beet at a maximum application rate of 60 g/ha only every third year on the same field. That inclusion was further restricted by a prohibition to feed foliage of treated crops to livestock. Regarding the purity of the active substance a limit of maximum 6 g/kg was set for the impurity N,N-dimethyl-6-(2,2,2-trifluoroethoxy)-1,3,5-triazine-2,4-diamine. (2) Since the replacement of Directive 91/414/EEC by Regulation (EC) No 1107/2009, this substance is deemed to have been approved under that Regulation and is listed in Part A of the Annex to Commission Implementing Regulation (EU) No 540/2011 of 25 May 2011, implementing Regulation (EC) No 1107/2009 of the European Parliament and of the Council as regards the list of approved active substances (4). (3) On 25 June 2010 the notifier at whose request triflusulfuron was included in Annex I to Directive 91/414/EEC submitted an application for an amendment to the conditions of approval of triflusulfuron. It requested the removal of the restrictions on use as a herbicide and of the limit on the content of the impurity referred to in recital 1. That application was accompanied by additional information. It was submitted to France which had been designated rapporteur Member State by Commission Regulation (EC) No 1490/2002 (5). (4) The rapporteur Member State assessed the additional information submitted by the applicant and prepared an addendum to the draft assessment report. It submitted that addendum to the Commission on 17 December 2010 which communicated it to the other Member States and to the European Food Safety Authority for comments. The addendum to the draft assessment report was reviewed by the Member States and the Commission within the Standing Committee on the Food Chain and Animal Health on 9 March 2012 in the format of an addendum to the Commission review report for triflusulfuron. (5) It has appeared from the various examinations carried out that the amendment to the conditions of approval applied for does not cause any risks in addition to those already taken into account in the approval of triflusulfuron and in the Commission review report for that substance. (6) The Annex to Implementing Regulation (EU) No 540/2011 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Amendment to Implementing Regulation (EU) No 540/2011 Row number 289, triflusulfuron, of Part A of the Annex is amended as follows: (1) the column purity is replaced by the following:  ¥ 960 g/kg; (2) in the column Specific provisions Part A is replaced by the following: PART A Only uses as a herbicide may be authorised.. Article 2 Entry into force This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 309, 24.11.2009, p. 1. (2) OJ L 172, 2.7.2009, p. 23. (3) OJ L 230, 19.8.1991, p. 1. (4) OJ L 153, 11.6.2011, p. 1. (5) OJ L 224, 21.8.2002, p. 23.